                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

RICKY J. JOHNSON,

        Plaintiff,
                                                        CIVIL ACTION NO.
v.                                                     5:16-cv-00453-TES-MSH

Dr. SHARON LEWIS, et al.,

        Defendants.


                           ORDER DENYING PLAINTIFF’S
                          MOTION FOR RECONSIDERATION



        Following the Court’s Order [Doc. 178] adopting of the United States Magistrate

 Judge’s Report and Recommendation [Doc. 171], Plaintiff filed a Motion for

 Reconsideration [Doc. 180] pursuant to Federal Rule of Civil Procedure 59(e), which

 states that “[a] motion to amend or alter judgment must be filed no later than 28 days

 after the entry of the judgment.” Fed. R. Civ. P. 59(e). In its Order, following a de novo

 review of the record in light of Plaintiff’s Objection [Doc. 177], the Court adopted the

 magistrate judge’s recommendation on two Motions for Summary Judgment [Doc. 144];

 [Doc. 145] and ultimately dismissed his case. [Doc. 178 at p. 2]. For the following

 reasons, the Court DENIES Plaintiff’s Motion for Reconsideration [Doc. 180].

        A.     Standard of Review

        As Plaintiff realizes, “‘motions for reconsideration are disfavored’” and “‘relief

 under Rule 59(e) is an extraordinary remedy to be employed sparingly.’” Mercer v.
Perdue Farms, Inc., No. 5:10-cv-324 (CAR), 2012 WL 1414321, at *1 (M.D. Ga. Apr. 20,

2012) (quoting Krstic v. Princess Cruise Lines, Ltd., 706 F. Supp. 2d 1271, 1282 (S.D. Fla.

2010)); see also Daker v. Dozier, No. 5:17-cv-25 (CAR), 2017 WL 4797522, at *1 (M.D. Ga.

Oct. 24, 2017); [Doc. 180 at pp. 2–3]. Furthermore, Rule 59(e) “cannot serve as a vehicle

to relitigate old matters or present the case under a new legal theory . . . [or] give the

moving party another ‘bite at the apple’ by permitting the arguing of issues and

procedures that could and should have been raised prior to judgment.” Daker, 2017 WL

4797522, at *1 (internal quotation marks omitted) (alterations in original).

       The Court recognizes only three circumstances that warrant reconsideration of a

prior order under Rule 59(e): “(1) an intervening change in controlling law; (2) the

availability of new evidence; and (3) the need to correct clear error or manifest

injustice.” Daker v. Humphrey, Civil Action No. 5:12-CV-461 (CAR), 2013 WL 1296501, at

*2 n.1 (M.D. Ga. Mar. 27, 2013) (quoting Fla. College of Osteopathic Med., Inc. v. Dean

Witter, 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998)).

       B.     Plaintiff’s Motion for Reconsideration

       In his Motion, Plaintiff contends that the Court’s explanation regarding his

deposition questions to non-parties “is a clearly erroneous assessment of the facts and

evidence contained in the record, and works a manifest injustice.” [Doc. 180 at p. 4]. As

Plaintiff states, the Court “[o]n September 6, 2019, . . . issued an Order granting

Plaintiff’s motion to submit written deposition questions to [non-parties].” [Id.]; see also



                                              2
[Doc. 153 at p. 2]. In that Order, the magistrate judge afforded Plaintiff 28 days to

submit his written deposition questions, and on October 4, 2019—28 days later—

Plaintiff filed a Notice of Filing of Deposition Questions to Non-Parties [Doc. 160] “as a

courtesy to the Court.” [Doc. 153 at p. 2]; [Doc. 180 at p. 6]. This Notice contained two

sets of questions: one to Dr. Guy Augustin, [Doc. 160-1], and the other to Dr. Yvonne

Neau, [Doc. 160-2]. Plaintiff did not, notably, file any responses to those questions for

the Court to consider as evidence.

       While Plaintiff was not specifically instructed to file these responses, it goes

without saying that if he wanted the Court to consider them—they needed to be filed.

See [Doc. 153 at p. 2]. Plaintiff was, however, instructed to file a “response to

Defendants’ motion for summary judgment, relying on the non-parties’ responses to his

deposition questions,” 28 days from September 6, 2019. [Id. at pp. 2, 7]. Again, that

would have made his response deadline October 4, 2019. However, Dr. Neau did not

even respond to Plaintiff’s deposition questions until October 16, 2019. [Doc. 168-1 at p.

5]. Ideally, in light of Dr. Neau’s response time, Plaintiff would have sought an

extension of time from the Court so that he could include her and (presumably) Dr.

Augustin’s responses in his opposition brief to Defendants’ summary judgment motion.

It was not until October 18, 2019, that Defendants filed Dr. Neau’s responses to




                                              3
Plaintiff’s deposition questions in the record. Compare [Doc. 160-2] with [Doc. 168-1]. Dr.

Augustin’s actual responses, however, are nowhere to be found. 1

           Plaintiff argues that the magistrate judge, and by extension the District Court via

its adoption of the Report and Recommendation, “did not even consider Dr. Neau’s

sworn response,” that (according to Plaintiff) “reveals that someone is lying 2 to the

Court.” [Doc. 180 at p. 15]. Based on this, he asserts that Dr. Neau’s responses should be

considered as “new evidence” warranting reconsideration. 3 [Id.]. Dr. Neau’s responses,

however, were not “new evidence” at the time the Court adopted the magistrate judge’s

Report and Recommendation. While the magistrate judge certainly could not have

reviewed Plaintiff’s Response [Doc. 173] “relying on the non-parties’ responses to his

deposition questions,” because the magistrate judge had already filed his Report and

Recommendation two weeks earlier (and because Plaintiff did not even have the

responses yet—as far as Dr. Neau is concerned), the Court did, however, have the full

opportunity to review the entire record. [Doc. 153 at p. 2]; [Doc. 163]; see also [Doc. 171]


1The only reference the Court has to Dr. Augustin’s responses is included in Plaintiff’s Response to
Deposition Questions [Doc. 173]. However, because Dr. Augustin’s actual responses are not filed on the
record, the Court has no way to determine the truth of his recitation of Dr. Augustin’s “responses”
Plaintiff presets in his own filing. [Doc. 173 at pp. 1–9]. At any rate, not even all of the questions to and
supposed responses from Dr. Augustin are even included in this document.

2Plaintiff states that “[t]he Court should figure out who is lying to the Court.” [Doc. 180 at p. 14]. That
burden, however, does not fall upon the Court. Plaintiff must not just raise allegations, he must also
present arguments to support them. Fils v. City of Aventura, 647 F.3d 1272, 1284 (11th Cir. 2011) (“[D]istrict
courts cannot concoct or resurrect arguments neither made nor advanced by the parties.”) (emphasis
added).

3   To be certain, Defendants filed Dr. Neau’s responses on the record. See [Doc. 168-1].


                                                        4
in connection with [Doc. 173]. Then, and now once again, in light of Plaintiff’s

reconsideration motion, it is clear that Dr. Neau’s responses and Dr. Augustin’s

supposed responses (which Plaintiff never filed but only referenced in his response to

Dr. Augustin’s deposition questions) would not change the Court’s ruling. See generally

[Doc. 173].

       Lastly, Plaintiff contends that “[t]he Court’s reliance on [Defendant] Marler’s

opinion in the field of hepatology and gastroenterology in making a determination of

[his] medical condition is clearly erroneous” due to his bias and lack of training or other

specialized knowledge in that particular field. [Doc. 180 at pp. 8–11]. This argument is

clearly an attempt to relitigate a matter already settled by the Court, and is exactly the

type of argument forbidden by Rule 59(e) motions. See [Doc. 171 at pp. 48–53

(discussing Defendant Marler’s course of treatment for Plaintiff)]; see also Daker, 2017

WL 4797522, at *1, supra. True, the magistrate judge considered Defendant Marler’s

testimony concerning the medical basis for his diagnosis and treatment of Plaintiff’s

medical condition (Hepatitis C), but when evaluating deliberate indifference claims,

courts are required to determine whether a medical professional, such as Defendant

Marler, exercised medical judgment in treating a medical condition. See Estelle v.

Gamble, 429 U.S. 97, 106–08 (1976); Harris v. Thigpen, 941 F.2d 1495, 1507–09 (11th Cir.

1991); see also [Doc. 171 at p. 48 (citing Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir.

1995))].



                                              5
      Based on the foregoing, the Court DENIES Plaintiff’s Motion for Reconsideration

[Doc. 180], and the Court’s previous Order [Doc. 178] stands as filed and the Clerk’s

Entry of Judgment [Doc. 179] shall remain unaltered.

      SO ORDERED, this 7th day of January, 2020.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            6
